TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00168-CV



                          Appellant, CMA Consulting Services //
              Cross Appellant, Texas Health and Human Services Commission

                                                v.

                 Appellee, Texas Health and Human Services Commission //
                         Cross-Appellee, CMA Consulting Services


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-16-002331, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss their respective appeals in this cause

number. Accordingly, we grant the motion and dismiss the appeals. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Rose, Pemberton, and Goodwin;
 Justice Pemberton not participating

Dismissed on Joint Motion

Filed: November 28, 2018